Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to Applicant’s reply filed on November 4, 2021.
.
Status of Claims
Amendment of claims 1-11 and addition of claims 12-24 is acknowledged.
Claims 1-24 are currently pending and are the subject of this office action.
Newly submitted claims 12-24 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: previously examined claims 1-11 a compound or a medicament comprising a compound, while new claims 12-24 recite a method of treating a disease comprising the administration of the above compound or medicament.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 12-24 are withdrawn from consideration as being directed to a non-elected invention.  
See 37 CFR 1.142(b) and MPEP § 821.03.
The following species is currently under examination: vidofludimus as a neutral species (no salt or solvate) since that was the species examined in the previous office 
The combined claims that read on one or both species are claims 1-10.  Claim 11 is further withdrawn since it does not encompass either vidofludimus or vidofludimus calcium salt.
Claims 1-10 are presently under examination as they relate to the following species: vidofludimus or vidofludimus calcium salt.

Priority
The present application is a 371 of PCT/EP2018/082272 filed on 11/22/2018, and claims priority to FOREIGN application EPO EP17203407.6 filed on 11/23/2017.

Rejections and/or Objections and Response to Arguments
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated (Maintained Rejections and/or Objections) or newly applied (New Rejections and/or Objections, Necessitated by Amendment or New Rejections and/or Objections not Necessitated by Amendment).  They constitute the complete set presently being applied to the instant application. 
Responses to Applicant’s arguments have been addressed immediately after the corresponding rejections, or in the section: Withdrawn Rejections and/or Objections, if the rejection was withdrawn.

Claim Rejections - 35 USC § 101 (Modified Rejection Necessitated by Amendment).
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does not fall within at least one of the four categories of patent eligible subject matter because the claim is directed to neither a “product’ nor a “process" but rather embraces or overlaps two different statutory classes set forth in 35 U.S.C. 101 which is drafted so as to set forth the statutory classes in the alternative only (MPEP 2173.05(p) (II)).

In the instant case claims 1-10 embrace or overlap a product (the medicament comprising the compound of formula I) and a process for using the product (“administered to a patient in need thereof”).

It is noted that claims 1-10 are also rejected under 35 U.S.C. 112 2 paragraph as being indefinite.

Claim Rejections - 35 USC § 112 Modified Rejection Necessitated by Amendment).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

In the instant case claims 1-10 embrace or overlap a product (the medicament comprising the compound of formula I) and a process for using the product (“administered to a patient in need thereof”).

A single claim that claims both product and method of using the product is ambiguous (MPEP 2173.05(p) (II).

Claim Rejections - 35 USC § 112 (New Rejection Necessitated by Amendment).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claims 1-10 recite “dosage forms”.  However, the specification does not mention nor provides a definition of dosage form.   The specification mentions “dosage regimen” which comprises the administration of a medicament comprising the compound of formula I (vidofludimus) to a patient in need thereof in an initial daily dose of 14-130 micromole for a period of minimum 5 and maximum 10 days and thereafter administered a second dose that is at 1.5 to 8.0 fold higher than the said initial dose (see page 3, lines 16-26 for example).  However, “dosage regimen” and ”dosage form” are two different things.  According to drugs.com: “dosage regimen” is the frequency at which drug doses are given (like the example above from the specification).  However, “dosage form” is the physical form of a dose drug like: tablets, capsules, creams, ointments, aerosols, patches, etc.

Claim Rejections - 35 USC § 112 (New Rejection Necessitated by Amendment).
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.

Claims 1-10 recite: “A medicament comprising two distinct dosage forms …”.
However, a closer look at the specification and the original claims does not provide support for this new structural limitation.  The specification teaches that the medicament comprising the compound of formula (I) (vidofludimus) can be administered to a patient in need thereof in an initial daily dose of 14-130 micromole for a period of minimum 5 and maximum 10 days and thereafter administered a second dose that is at 1.5 to 8.0 fold higher than the said initial dose (see page 3, lines 16-26 for example).  In other words, the specification does not teach the presence of two distinct physically separated dosage forms, but instead it teaches the administration of two different dosages (the first 14-130 micromole and the second one 1.5 to 8.0 fold higher).  In other 
Same in claim 10, the new limitation: “which comprises 6-8 primary daily dosage forms”.  This structural limitation does not have support in the specification or the original claims.

The above rejection is the same whether one considers that “dosage form” encompasses: tablets, capsules, creams, ointments, aerosols, patches, etc., (see above 112(b), or if one considers “dosage form” as the amounts of compound I present in the formulation. 


Claim Rejections - 35 USC § 103 (New Rejection Necessitated by Amendment).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

CLAIM INTERPRETATION: the phrase “dosage form” is going to be interpreted as comprising different amounts of the active ingredient.

1) Claims 1-7 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leban et. al. (Bioorganic and Medicinal Letters (2005) 15:4854-4857, cited in prior office action).

For claims 1-7 and 9-10, Leban teaches compound 4 (see Table 1 on page 4856):

    PNG
    media_image1.png
    75
    165
    media_image1.png
    Greyscale
 which is identical to the instantly claimed compound of formula (I).
Leban further teaches that these compounds are inhibitors of human DHODH, in the case of compound 4 (vidofludimus) the IC50 is 0.134 micromolar (see Table 1 on page 4856).  The authors further studied the immunosuppressive effects of compound 4 wherein compound 4 showed an IC50 of 13 micromolar (see Table 3 on page 4857).  These compounds are effective for the treatment of autoimmune diseases like rheumatoid arthritis, multiple sclerosis, lupus erythematosus, ulcerative colitis and neurodermitis (see page 4857, left column, last paragraph before acknowledgements).

Before the effective filling date of the instant invention, it would have been prima facie obvious for the skilled in the art to make a medicament comprising compound 4 (vidofludimus), since the compound shows biological/pharmacological activity.  It will be further obvious to make a medicament comprising one or more dosage forms, since dose optimization is no more than routine practice in the pharmaceutical art, more so when the prior art (Leban) provides the IC50 for DHODH inhibition and the IC50 as an immunosuppressive agent.

The statement in claim 1: “that provides a daily dose of 14-130 micromole of the active compound I when administered to a patient in need thereof” is considered an intended use and does not add any new limitation to the claim.  Catalina Mktg. Int’l, Inc. V. Coolsavings.com, Inc., 289 F.3d 801, 808, 62 USPQ2d 1781, 1785 (fed. Cir. 2002).  “The recitation of a new intended use for an old product does not make a claim to that old product patentable.”  In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997).
Similar statement can be made for claims 2 and 9

The statement in claim 3: “for the treatment of a chronic inflammatory and/or autoimmune disease” is considered an intended use and does not add any new limitation to the claim.  Catalina Mktg. Int’l, Inc. V. Coolsavings.com, Inc., 289 F.3d 801, 808, 62 USPQ2d 1781, 1785 (fed. Cir. 2002).  “The recitation of a new intended use for an old product does not make a claim to that old product patentable.”  In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997).
Similar statement can be made for claims 4-6.

All this will result in the practice of claims 1-7 and 9-10 with a reasonable expectation of success.

2) Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leban et. al. (Bioorganic and Medicinal Letters (2005) 15:4854-4857, cited in prior office action) as applied to claims 1-7 and 9-10, further in view of Ammendola et. al. (US 2012/0029034, cited in prior office action).



    PNG
    media_image2.png
    161
    285
    media_image2.png
    Greyscale
 which is identical to the instantly claimed compound of formula (I) and Leban’s compound 4, as a calcium salt (see for example [0046]).

Before the effective filling date of the instant invention, it would have been prima facie obvious for the skilled in the art to make the calcium salt of compound 4 of Leban as taught by Ammendola, thus resulting in the practice of claim 8 with a reasonable expectation of success. 
 

Claim Rejections - 35 USC § 103 (New Rejection Necessitated by Amendment).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


CLAIM INTERPRETATION: the phrase “dosage form” is going to be interpreted as the physical form of a dose of the drug like for example: tablet, capsule, cream, ointment, aerosol, patches, etc. (see Drugs.com).

s 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ammendola et. al. (US 2012/0029034, cited in prior office action).

For claims 1-7 and 9-10, Ammendola teaches a medicament (see claim 10 for example) comprising the compound of formula Ia or a salt thereof (see [0044]):

    PNG
    media_image2.png
    161
    285
    media_image2.png
    Greyscale
 which is identical to the instantly claimed compound of formula (I).
Ammendola does not teach that the medicament comprises two or more dosage forms.  However, Ammendola further teaches that the compound can exist as a medicament in several “dosage forms” like pills, tablets, capsules, solutions, etc. (see [0137]).  Ammendola further teaches different doses (see for example [0141] and [0142]).

Before the effective filling date of the instant invention, it would have been prima facie obvious for the skilled in the art to make a medicament comprising compound Ia (vidofludimus), as taught by Ammendola.  It will be further obvious to make a medicament comprising one or more dosage forms, since Ammendola further teaches different dosage forms like: tablets, pills, capsules, etc.

that provides a daily dose of 14-130 micromole of the active compound I when administered to a patient in need thereof” is considered an intended use and does not add any new limitation to the claim.  Catalina Mktg. Int’l, Inc. V. Coolsavings.com, Inc., 289 F.3d 801, 808, 62 USPQ2d 1781, 1785 (fed. Cir. 2002).  “The recitation of a new intended use for an old product does not make a claim to that old product patentable.”  In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997).
Similar statement can be made for claims 2 and 9

The statement in claim 3: “for the treatment of a chronic inflammatory and/or autoimmune disease” is considered an intended use and does not add any new limitation to the claim.  Catalina Mktg. Int’l, Inc. V. Coolsavings.com, Inc., 289 F.3d 801, 808, 62 USPQ2d 1781, 1785 (fed. Cir. 2002).  “The recitation of a new intended use for an old product does not make a claim to that old product patentable.”  In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997).
Similar statement can be made for claims 4-6.

All this will result in the practice of claims 1-7 and 9-10 with a reasonable expectation of success.

For claim 8, Ammendola further teaches calcium salt (see for example [0046]).of the compound of formula Ia, thus resulting in the practice of claim 8 with a reasonable expectation of success. 


Double Patenting (maintained Rejection).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1-10 stand provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of copending Application No. 16/981,122 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both: the instant application and the ‘122 application claim a compound of formula (I).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS L SZNAIDMAN whose telephone number is (571)270-3498.  The examiner can normally be reached on Flexing M-F 7 AM-7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 2-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/MARCOS L SZNAIDMAN/
Primary Examiner, Art Unit 1628
November 9 2021.